                                                                           Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


JERRY NEIL ALFRED,
              Petitioner,
v.                                              CASE NO. 5:17cv214-MCR/MJF
JORGE LABARGA,
          Respondent.
_____________________________/

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated April 22, 2019. ECF No. 14. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                         Page 2 of 2

      2.    This action is DISMISSED for lack of subject matter jurisdiction; and

      3.    The Clerk of Court is directed to close the case file.

      DONE AND ORDERED this 22nd day of May 2019.




                                        s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 5:17cv214-MCR/MJF
